Citation Nr: 1147135	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  00-00 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION


The Veteran had active military service from September 1968 to March 1973, to include service in Korea from July 1969 to August 1970. 

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a March 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran and his wife testified in a hearing before a hearing officer at the RO in May 2000 and in a hearing at the RO before the undersigned Veterans Law in October 2001.  Transcripts of those hearings are associated with the claims files. 

The Board issued a decision in April 2002 that reopened the previously-denied claim for service connection for a psychiatric disability.  In February 2003 the Board denied service connection for a psychiatric disability, to include Valium dependence.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2004, the Court granted a joint motion of the parties, vacated the Board's February 2003 decision, and remanded the case to the Board for action consistent with the joint motion of the parties. 

The Board issued a decision in September 2007 denying service connection for a psychiatric disability, to include Valium dependence.  The Veteran again appealed to the Court.  In September 2008 the Court issued an order granting a joint motion of the parties to vacate the Board's decision and remand the case to the Board for action consistent with the joint motion of the parties. 

In March 2009, the Board: denied entitlement to service connection for a psychiatric disability, to include Valium dependence.  The Veteran appealed that decision to the Court.  In May 2011, the Court issued a memorandum decision that affirmed in part and vacated in part the Board's March 2009 decision and remanded the matter of entitlement to service connection for PTSD to the Board for action in compliance with the instructions in the memorandum decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  


REMAND

In the Court's May 2011 memorandum decision, it was noted that since the Board's 2009 decision, VA adopted new regulations pertaining to service connection for PTSD based on fear of hostile military or terrorist action.  75 Fed. Reg. 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3) (2011)); see Ervin v. Shinseki, 24 Vet. App. 318 (2011) (holding that these amendments are liberalizing).

Specifically, the amended regulation governing service connection for PTSD provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3)(2011).

In the case at hand, the Veteran has asserted that he experienced sniper fire while assigned to duty with combat units (Airborne Rangers, artillery and infantry) in Korea.  He also has asserted that he was afraid of being attacked by enemy forces while in Korea, since American troops were forbidden to return fire.  The Board also notes the Veteran has been diagnosed with PTSD, as shown in treatment records from JHQ College of Medicine from the period September through November 1999 and a November 2006 report from Dr. TBE.  However, none of these medical reports are adequate to show a diagnosis of PTSD due to a stressor of being in fear of hostile action during active service.  See 38 C.F.R. § 3.304(f).

In light of the foregoing, the Board finds that a contemporaneous VA psychiatric examination is necessary before the Board decides the claim.  See Ervin, supra.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be advised of the new criteria for PTSD stressors as articulated in 38 C.F.R. § 3.304(f) (2011).  

2.  The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim. 

3.  Then, the Veteran should be afforded an examination by a VA psychiatrist or psychologist to determine whether the Veteran has PTSD due to a stressor of being in fear of hostile action during active service or any other claimed service-related stressor that has been specifically verified by the originating agency. 

The examiner should review the claims files prior to completing the examination report.  Based on the review of the claims files and examination of the Veteran, the examiner should identify (1) whether the Veteran has PTSD under the diagnostic criteria of DSM-IV; and, if so, (2) whether such PTSD is due at least in part to fear of hostile action during active service or any verified in-service stressor. 

The rationale for all opinions expressed must be provided. 

4.  The RO should also undertake any other development it determines to be warranted. 

5.  Then, the RO is to re-adjudicate the issue of entitlement to service connection for PTSD.  If the benefit sought on appeal remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his attorney the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

